By the statute, the power to authorize the erection, enlargement, or repair of county buildings exceeding an expense of one thousand dollars is vested in the county convention. P. S., c. 24, s. 4. The action of the county convention, in adopting and ratifying the expenditure in excess of the appropriation, and voting to reimburse the plaintiff for this outlay, was within the scope of their powers, and created a legal liability on the part of the county to the plaintiff for the amount of money *Page 584 
paid by him for the construction of the courthouse above the appropriation.
The power which the statute vests in the county convention, "to authorize . . . the erection, enlargement, or repair" of county buildings, also includes the power to adopt and ratify any similar act done without their previous authorization. The ratification and acceptance of and the vote, to pay for work done of which the defendants had the benefit, although done with an agreement that the defendants should not pay for it, are conclusive. The power to build a building at an expense of what this cost, including money advanced by the plaintiff, is power to accept the building and pay the same sum by a subsequent vote. None of the objections made by the defendants affect the result of the exercise of the legislative power of voting to pay for the accepted building. It is true that it is the duty of the county commissioners (P. S., c. 27, s. 10) to audit and allow all claims against the county; but they have passed upon the plaintiff's claim and disallowed it, and it is now submitted to the court for their determination under the statute. P. S., c. 27, s. 13.
The question whether the county convention had the power to appoint a building committee consisting of the county commissioners and others to expend their appropriation for the erection of a courthouse, for the reason that authority to do this is conferred by statute (P. S., c. 27, s. 5) upon the county commissioners alone, does not arise. Whether the law would have interfered, if seasonably asked, to prevent the work's being done by the committee, is a question that need not be considered.
It not being questioned that the expenditures in excess of the original appropriation were reasonable, there must be
Judgment for the plaintiff.
CARPENTER, J., did not sit: the others concurred.